Case 1-19-44729-nhl Doc 30 Filed 08/29/19 Entered 08/29/19 13:30:50

EXHIBIT “A”

 
 

 

 

 

clap sae

 

 

 

Case 1-19-44729-nhl Doc 30 _ Filed 08/29/19 Entered 08/29/19 13:30:50

 

 

Dablo: fom Plies We \\ Duty tS. Case number uf tam, cscpatser superna atlvala en
tare
wo yctege a 50-$50.000 Q $1,000,001-$10 million © $500.000,091-S1 billion
16. Estimated liabilities O §50,001-5100,000 C2 $10,000,001-$50 million (2 $1,000,000.001-510 billion
0 $100,001-$500,000 2 $50,000,001 -S100 million C1 §10,000,000,001-$50 billion
§500,001-$1 million © 5§190,000,001-3500 million O) More than $50 bilhon

Request for Rellef, Declaration, and Signatures

 

 

 

WARNING -- Bankruptcy fraud 1s a Serious crime. Making a lalse stalement in connection with a bankruplcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both, 18 U.S.C. §§ 152, 1941, 1519, and 3671.

17. Declaration and signature of = The debtor requests reliel in accordance with the chapter ol tite 11, United States Code. specified in this
authorized representative of tition
debtor pales

a | have been authorized to file this petition on behall of the debtor.

| have examined the information in this petilion and have a reasonable beliet thal the information 1s true and

correct.

I declare under penalty ol perjury that the foregoing is true and corract.
Executed on of of 201 0 | 29 V4
Mid TDD YYYY
f
C ew beta, © at? he bebe rc
Gaui ol at representative of adits Printed name

rite RECS Beet ec fi

48, Signature of attorney x ff a ye lA“ Date 08 * Z - 2a (7

AS
Signapersi altomay for debt MM /OD /Y¥YY

Aanatam  leaPPel ESQ

Panied name

 

 

 

 

 

 

 

the [ast Fis MA or Abraheun (cerPPee ee
Fim name
120% Nostraws Ave aoe ER
Number Street
daollys Ax ire
City State ZIP Code
34} -F62- 2450
Contact phone Emait address
Bar number State -
Olficial Form 201 Voluntary Patition lor Non-Individuals Filing for Bankruptcy page 4

 

 

 
Case 1-19-44729-nhl Doc 30 _ Filed 08/29/19 Entered 08/29/19 13:30:50

EXHIBIT “B”

 
Case 1-19-44729-nhl Doc 30 _ Filed 08/29/19 Entered 08/29/19 13:30:50

8/27/2019 Payment Activity - chase.com

CHASE forBUSINESS

Printed from Chase for Business

 

 

Date sent Status Recipient Type Amount
Aug 1, 2019 Completed STEVE K PETERS Real-time $750.00
"156 (Law)"
. JPMorgan Chase Bank, N.A. Member FDIC ©2019 JPMorgan Chase & Co. Equal Opportunity Lender @

https://secure01b.chase.com/web/auth/dashboard#/dashboard/quickPay/paymentsActivity/index;params=qp,sentactivity

1/1
Case 1-19-44729-nhl

oy
wn
OF
co!
ao)
oO;
so)
~~
Oo |
NE
~~
co!
oO
Tl
®
Pal
Oo!
iar
cl
LU
Or |
a
~~
©) |
N
~~ &
oO”
oO
DE
Aes
L
oO.
oe
oO
O°
QO”

~ SEE BACK OF THIS
FOR IMPORTANT CLAIM
INFORMATION

_ NOT

UNITED STATES:

Bad?

EE BACK OF THIS RECEIPT

FOR IMPORTANT CLAIM
INFORMATION

KEEP THIS
RECEIPT FOR
YOUR RECORDS

Post Office ount

112012" $717.00

 

RECEIPT FOR
YOUR RECORDS

 
_ Case 1-19-44729-nhl Doc 30 Filed 08/29/19 Entered 08/29/19 13: 30: 30

|SG pat

   
   
   
      
      

CH.

Low ov

Deposit cash or checks
at most Chase ATfis.
An image of your check can —
be printed on out receipt

CHASE &

  

   

cp = ty Transaction Summary

mu SEE EEE eh

 

2 ee #32)
ra Recount Niker Ending in
J Checking Withdrawal -

 

 
